[Cite as Wheaton v. Ohio Dept. of Transp., 2015-Ohio-4900.]



ROBERT J. WHEATON                                     Case No. 2015-00424-AD

       Plaintiff                                      Clerk Mark H. Reed

       v.
                                                      MEMORANDUM DECISION
OHIO DEPARTMENT OF
TRANSPORTATION

       Defendant



            {¶1} Plaintiff Robert J. Wheaton filed this claim on April 29, 2015 to recover
damages which occurred when his vehicle struck a large pothole while traveling on
Polaris Parkway in Columbus, Ohio. This road is a public road not maintained by the
Ohio Department of Transportation. Plaintiff’s vehicle sustained damages in the amount
of $462.25. Plaintiff maintains a collision insurance deductible of $500.00.
            {¶2} In order to recover on a claim for roadway damages against the Ohio
Department of Transportation, Ohio law requires that a motorist/plaintiff prove all of the
following:
            {¶3} That the plaintiff’s motor vehicle received damages as a result of coming
into contact with a dangerous condition on a road maintained by the defendant.
            {¶4} That the defendant knew or should have known about the dangerous road
condition.
            {¶5} That the defendant, armed with this knowledge, failed to repair or remedy
the dangerous condition in a reasonable time.
            {¶6} In this claim, the court finds that the plaintiff did prove that his vehicle
incurred damages as a result of a dangerous highway condition.                 However, as the
Investigation Report filed June 19, 2015 makes clear, this road is not a road maintained
by the defendant, it is instead a road that is maintained by the City of Columbus.
              {¶7} Since the defendant had no responsibility to maintain this road, they
cannot be held liable for plaintiff’s losses.




ROBERT J. WHEATON                               Case No. 2015-00424-AD

         Plaintiff                              Clerk Mark H. Reed

         v.
                                                ENTRY OF ADMINISTRATIVE
OHIO DEPARTMENT OF                              DETERMINATION
TRANSPORTATION

         Defendant

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.




                                                MARK H. REED
                                                Clerk
Entry cc:
Robert J. Wheaton                               Ohio Department Of Transportation
10092 Galena Pointe Drive                       1980 West Broad Street
Galena, Ohio 43021                              Mail Stop 1500
                                                Columbus, Ohio 43223




Filed 8/17/15
Sent to S.C. Reporter 11/24/15